          Case 3:19-cv-00794-WHO Document 20 Filed 07/31/20 Page 1 of 1



 1

 2

 3

 4                                    UNITED STATES DISTRICT COURT
 5                                 NORTHERN DISTRICT OF CALIFORNIA
 6

 7 STEVEN SANCHEZ, an individual,                  )         Case No. 3:19-cv-00794-WHO
                                                   )
 8                 Plaintiff,                      )         Assigned for All Purposes to:
           vs.                                     )         William H. Orrick
 9                                                 )
     GRUMA CORPORATION, a California               )         [PROPOSED] ORDER FOR DISMISSAL
10   Corporation dba MISSION FOODS; MISSION )
     FOODS CORPORATION, a California               )         Action Filed: January 18, 2019
11   Corporation; and DOES 1 through 50 inclusive, )
                                                   )
12                 Defendants.                     )
                                                   )
13

14               Plaintiff Steven Sanchez (“Plaintiff”) and Defendant Gruma Corporation (“Gruma”)
15 (collectively “the Parties”), by and through their respective counsel of record, hereby stipulate that

16 the following case should be dismissed:

17               Sanchez v. Gruma Corporation, et. al., Case No. 3:19-cv-00794-WHO (“Sanchez I”),
18               initially filed in Alameda County Superior Court on January 18, 2019 and removed to the
19               United States District Court for the Northern District of California on February 13, 2019.
20 All parties are responsible for their own costs and fees.

21               IT IS SO ORDERED.
22

23 Dated: _July 31, 2020                                      __________________________________
                                                              The Honorable William H. Orrick
24                                                            Judge of the United States District Court,
25                                                            Northern District of California

26
27

28
                                                                          [PROPOSED] ORDER FOR DISMISSAL


     1661837.1
